Citation Nr: 0939120	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  04-42 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for patellofemoral stress syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
July 1976 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.

The Veteran was afforded a Travel Board Hearing before the 
undersigned Veterans Law Judge in July 2006.  A transcript is 
associated with the claims file.

By its decision of March 2007, the Board denied entitlement 
of the Veteran to a rating in excess of 10 percent for 
patellofemoral stress syndrome of the left knee.  An appeal 
to the United States Court of Appeals for Veterans Claims 
(Court) followed, and by its memorandum decision of October 
2008, the Court vacated the aforementioned Board decision and 
remanded the matter to the Board for further consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The basis of the Court's October 2008 memorandum decision was 
the Board's failure in its March 2007 decision to address the 
Veteran's July 2006 hearing testimony.  Having now considered 
the testimony, the Board finds that additional development is 
warranted to address the merits of the Veteran's appeal.  38 
C.F.R. 
 19.9 (2009).  A summation of the relevant evidence is set 
forth below. 

The record contains reports of two VA orthopedic 
examinations.  The first of these examinations, performed in 
January 2002, showed that the Veteran had range of motion of 
the left knee from zero degrees of extension to 110 degrees 
flexion, limited by body habitus.  Patellofemoral crepitus 
was noted during range of motion exercises.  Knee ligaments 
were reported to be stable, and X-ray findings indicated a 
mild osteoarthritic change and decreased medial joint space 
with no loose bodies.  The Veteran specifically denied any 
history of surgery on his knee, and stated that he has no 
problems with "catching" or "locking."

The report of the second VA examination, dated in August 
2003, found the Veteran to have a range of motion from a full 
or normal extension to 115 degrees flexion.  The Veteran's 
limitation of motion was not found to be due to pain, but 
instead to the size of his leg.  The examiner did not conduct 
Lachman's test due to the size of the Veteran's knee, but 
stated that anterior and posterior drawer signs were 
negative.  The Veteran had some pain and tenderness in the 
joint line medially and laterally, as well as a tandem gait, 
with a decreased medial joint space confirmed by X-ray.  The 
examiner opined that the Veteran had a very mild degenerative 
joint disease in the left knee with mild patellofemoral 
stress syndrome.  The clinician added that the Veteran's 
range of motion was not affected by flare-ups of pain, 
although the Veteran reported this by history.

During the July 2006 hearing, the Veteran testified that his 
knee condition has worsened since the August 2003 
examination.  He stated that the knee buckles and that "over 
the last year or so, I've been very careful.  I walk real 
slow, so I try to make sure that I don't do something that's 
going to cause it to buckle."  The Veteran described 
occasional incapacitating episodes, episodes of locking, and 
swelling.  He testified that he is incapable of working at a 
job that requires a lot of walking.

In view of the foregoing testimony, and the fact that the 
August 2003 examination is too old for rating purposes, the 
Board finds that the Veteran must be provided another VA 
examination performed by a clinician other than the ones who 
examined him in January 2002 and August 2003, for the purpose 
of determining the current severity of his left knee 
disorder.  38 C.F.R. § 3.327 (2009).

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
set forth notification requirements in an increased rating 
claim.  Therefore, the AMC/RO should issue the Veteran a 
notification letter that complies with the notification 
requirements set forth in Vazquez-Flores.  Specifically, this 
letter should (1) notify the Veteran that, to substantiate 
his claim, that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the Veteran's employment; (2) provide any 
specific measurement or testing requirements needed for an 
increased rating if the Diagnostic Code contains rating 
criteria that would not be satisfied by demonstrating only a 
general worsening or increase in severity of the disability 
and the effect of that worsening has on the claimant's 
employment; (3) notify the Veteran that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from 0% to as much as 100% (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon 
employment; and (4) provide examples of the types of medical 
and lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  See also Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009) (Vazquez-
Flores II) (vacating in part Vazquez-Flores I).  The Federal 
Circuit concluded that "the notice described in 38 U.S.C. § 
5103(a) need not be veteran specific."  Similarly, "while a 
veteran's 'daily life' evidence might in some cases lead to 
evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as 
the notice described by the Veterans Court in Vazquez-Flores 
requires the VA to notify a veteran of alternative diagnostic 
codes or potential "daily life" evidence, we vacate the 
judgments.  Accordingly, the Federal Circuit reversed the 
veterans' court's decision in Vazquez-Flores, specifically 
the holdings that VCAA notice had to include information 
about the diagnostic code under which a decision could be 
rated, and notice about the impact of the disability on daily 
life.

Finally, the Board notes that an August 2003 statement 
indicates that the Veteran started receiving Social Security 
disability benefits in 1990 due to "physical and mental 
reasons."  Records related to the award of those disability 
benefits may be relevant to the Veteran's claim and should be 
obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(2); see also Quartuccio v. Principi, 16 Vet. App. 
183, 188 (2002); Voerth v. West, 13 Vet. App. 117, 121 
(1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA by issuing the Veteran an additional 
notification letter.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. § 
3.159.

The notification letter should comply with 
the Court's decision in Vazquez-Flores v. 
Peake, 22 Vet App 37 (2008).  The letter 
should (1) notify the Veteran that, to 
substantiate his claim, that the Veteran 
must provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the Veteran's 
employment; (2) provide Diagnostic Codes 
5257, 5260, and 5261; (3) notify the 
Veteran that should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes, which typically provide 
for a range in severity of a particular 
disability from 0% to as much as 100% 
(depending on the disability involved), 
based on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment; and (4) provide examples 
of the types of medical and lay evidence 
that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation - e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2. Obtain VA treatment records from the VA 
Wm. S. Middleton Memorial Hospital, the 
VAOPC Rockford and the VAMC Madison, from 
June 2003 to the present.

3. Contact the SSA and obtain and 
associate with the claims file copies of 
the Veteran's records regarding SSA 
benefits, including any SSA administrative 
decisions (favorable or unfavorable) and 
the medical records upon which the 
decisions were based.   

4. Schedule the Veteran for a VA 
orthopedic or joints examination to 
determine the current severity of his 
service-connected left knee disability.  
The examination should be conducted by a 
different clinician than the one who 
conducted the January 2002 and August 2003 
examinations.  The claims file should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examination report 
should reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.  

The examination must include range of 
motion studies.  The examiner should 
specifically state whether it is at least 
as likely as not (50 percent or greater 
degree of probability) that the Veteran 
has any additional loss of motion due to 
pain or flare-ups of pain, supported by 
objective findings, and whether there is 
any such additional limitation of motion 
due to weakened movement, excess 
fatigability, incoordination, or flare-ups 
of such symptoms or any other signs or 
symptoms due to the Veteran's service-
connected knee disorder.  Any additional 
limitation of motion should be expressed 
in degrees.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support a finding of additional loss of 
knee motion; less likely weighs against 
the claim.

5.  The RO must thereafter issue a 
Supplemental Statement of the Case to the 
Veteran and his representative addressing 
the issue of an increased rating for 
patellofemoral stress syndrome of the left 
knee.  The Veteran also must be advised of 
the time limit in which he may file a 
substantive appeal.  38 C.F.R. § 
20.302(b).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


